Exhibit 10.1
Execution Copy
EIGHTH AMENDMENT TO CREDIT AGREEMENT
EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Eighth Amendment”), dated as of
January 15, 2010, by and among TRICO MARINE SERVICES, INC., a Delaware
corporation (the “Borrower”), TRICO MARINE ASSETS, INC., a Delaware corporation
(“Trico Assets”), as a Guarantor, and TRICO MARINE OPERATORS, INC., a Louisiana
corporation (“Trico Operators”), as a Guarantor, the Lenders party hereto (each,
a “Lender” and, collectively, the “Lenders”) and NORDEA BANK FINLAND PLC, NEW
YORK BRANCH, as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent (in such capacity, the “Collateral Agent”). Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement
referred to below.
W I T N E S S E T H :
WHEREAS, the Borrower, Trico Assets, Trico Operators, the Lenders from time to
time party thereto, and the Administrative Agent are parties to an Amended and
Restated Credit Agreement, dated as of August 29, 2008, and amended by (i) the
First Amendment to Credit Agreement, dated as of March 10, 2009, (ii) the Second
Amendment to Credit Agreement dated as of May 8, 2009, (iii) the Third Amendment
to Credit Agreement dated as of May 14, 2009, (iv) the Fourth Amendment and
Consent to Credit Agreement dated as of July 29, 2009, (v) the Fifth Amendment
to Credit Agreement dated as of August 5, 2009, (vi) the Sixth Amendment to
Credit Agreement dated as of October 30, 2009 and (vii) the Seventh Amendment to
Credit Agreement dated as of December 22, 2009 (the “Credit Agreement”);
WHEREAS, subject to the terms and conditions of this Eighth Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided;
NOW, THEREFORE, it is agreed:
I. Amendments to Credit Agreement.
1. The definition of “Total Unutilized Revolving Loan Commitment” appearing in
Section 1 of the Credit Agreement is hereby amended by deleting the text “Total
Available Commitment” appearing in said definition and inserting the text “Total
Commitment” in lieu thereof.
II. Miscellaneous Provisions.
1. In order to induce the Lenders to enter into this Eighth Amendment, the
Borrower hereby represents and warrants that (i) no Default or Event of Default
exists as of the Eighth Amendment Effective Date (as defined herein) before or
after giving effect to this Eighth Amendment and (ii) all of the representations
and warranties contained in the Credit Agreement or the other Credit Documents
are true and correct in all material respects on the Eighth Amendment Effective
Date both before and after giving effect to this Eighth Amendment, with the same
effect as though such representations and warranties had been made on and as of
the

 

 



--------------------------------------------------------------------------------



 



Eighth Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct in all material
respects as of such specific date).
2. The Credit Agreement is modified only by the express provisions of this
Eighth Amendment and this Eighth Amendment shall not constitute a modification,
acceptance or waiver of any other provision of the Credit Agreement or any other
Credit Document except as specifically set forth herein.
3. This Eighth Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
4. THIS EIGHTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.
5. This Eighth Amendment shall become effective on the date (the “Eighth
Amendment Effective Date”) when the Borrower, each other Credit Party and the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036; Attention: May Yip (facsimile number:
212-354-8113 / email: myip@whitecase.com).
6. From and after the Eighth Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement, as modified hereby.
*     *     *

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Eighth Amendment as of the date first above
written.

            NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent
      By:   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President     

                  By:   /s/ Martin Kahm         Name:   Martin Kahm       
Title:   Vice President     

Signature page to Trico $50mm Eighth Amendment

 

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE EIGHTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG TRICO MARINE SERVICES, INC., TRICO MARINE ASSETS
INC., TRICO MARINE OPERATORS, INC., VARIOUS FINANCIAL INSTITUTIONS AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
NAME OF INSTITUTION:

            NORDEA BANK NORGE ASA, CAYMAN ISLANDS BRANCH, as a Lender
      By:   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President     

                  By:   /s/ Martin Kahm        Name:   Martin Kahm       
Title:   Vice President     

Signature page to Trico $50mm Eighth Amendment

 

 



--------------------------------------------------------------------------------



 



            TRICO MARINE SERVICES, INC.
      By:   /s/ Geoff Jones         Name:   Geoff Jones        Title:   SVP &
CFO     

Signature page to Trico $50mm Eighth Amendment

 

 